MEMORANDUM **
Claudia Houston appeals pro se from the district court’s judgment dismissing this collection action for lack of subject matter jurisdiction. We dismiss the appeal for lack of jurisdiction because Houston’s notices of appeal were untimely. Houston’s first notice of appeal was filed 36 days after entry of judgment. See Fed. R.App. P. 4(a)(1)(A). Houston’s second notice of appeal was filed more than 14 days after entry of the district court’s order reopening the time to file an appeal. See Fed. RApp. P. 4(a)(6). “A timely notice of appeal is a non-waivable jurisdictional requirement.” Stephanie-Cardona LLC v. Smith’s Food & Drug Ctrs., Inc., 476 F.3d 701, 703 (9th Cir.2007).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.